 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   MONICO J. QUIROGA III,                       1:16-cv-00234-DAD-GSA-PC
12                 Plaintiff,                     ORDER ADDRESSING PLAINTIFF’S
                                                  OBJECTION AND DENYING
13         v.                                     PLAINTIFF’S MOTION TO STRIKE
                                                  (ECF No. 65)
14   SERGEANT GRAVES, et al.,
                                                  TWENTY-ONE DAY DEADLINE FOR
15               Defendants.                      PLAINTIFF TO FILE OPPOSITION OR
                                                  STATEMENT OF NON-OPPOSITION TO
16                                                DEFENDANT’S MOTION FOR
                                                  SUMMARY JUDGMENT
17

18

19          Monico J. Quiroga III (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
21   Fourth Amended Complaint filed on September 6, 2018, against defendant Corporal Oscar
22   Fuentes (Defendant) for violation of Plaintiff’s due process rights under the Fourteenth
23   Amendment. (ECF No. 45.)
24          On June 18, 2019, Defendant filed a motion for summary judgment for failure to exhaust
25   administrative remedies. (ECF No. 62.) On July 1, 2019, Plaintiff filed an objection to the
26   motion. (ECF No. 65.) In the objection Plaintiff argues that Defendant’s motion for summary
27   judgment was untimely because it was filed after the court’s deadline for filing exhaustion of
28   remedies motions. Plaintiff requests that the motion for summary judgment be stricken.

                                                     1
 1            Plaintiff is mistaken that Defendant’s motion for summary judgment was not timely filed.
 2   Defendant filed his motion for summary judgment on June 18, 2019. (ECF No. 62.) The court’s
 3   deadline for filing such a motion is July 11, 2019, which is after Defendant’s motion was filed.1
 4   Therefore, Defendant’s motion for summary judgment was timely filed and Plaintiff’s motion
 5   to strike shall be denied.
 6            Accordingly, it is HEREBY ORDERED that:
 7            1.       Plaintiff’s objection to Defendant’s motion for summary judgment, filed on July
 8                     1, 2019, is resolved by this order;
 9            2.       Plaintiff’s motion to strike Defendant’s motion for summary judgment as
10                     untimely is denied;
11            3.       Plaintiff is granted twenty-one days from the date of service of this order in which
12                     to file an opposition, or statement of non-opposition to the motion for summary
13                     judgment; and
14            4.       Plaintiff’s failure to comply with this order shall result in a recommendation that
15                     this case be dismissed.
16
     IT IS SO ORDERED.
17

18       Dated:       July 7, 2019                                   /s/ Gary S. Austin
                                                                UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28                      1
                         In the court’s discovery and scheduling order, filed on April 11, 2019, the court set a deadline
     of July 11, 2019, for the filing of exhaustion motions. (ECF No. 58.)

                                                               2
